Citation Nr: 0008776	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for status post 
diskectomy, L5-S1 with traumatic arthritis.

2.  Entitlement to a compensable evaluation for 
gastroesophageal reflux, duodenitis and hiatal hernia, with 
Nissen fundoplication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
February 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which (in part) denied service 
connection for status post diskectomy, L5-S1 with traumatic 
arthritis; and granted service connection for status post 
Nissen fundoplication secondary to gastroesophageal reflux 
disorder with duodenitis and hiatal hernia; a noncompensable 
evaluation was assigned for the latter disability, effective 
October 22, 1997.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's status post diskectomy, L5-S1 with traumatic 
arthritis, and his period of active duty service.

2.  The veteran's current gastroesophageal reflux, duodenitis 
and hiatal hernia, with Nissen fundoplication is 
characterized by recurrent epigastric distress with chest and 
shoulder pain.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for status post diskectomy, L5-S1 with traumatic arthritis, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 10 percent evaluation for 
gastroesophageal reflux, duodenitis and hiatal hernia, with 
Nissen fundoplication have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for status post diskectomy, L5-S1 with 
traumatic arthritis

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, to include 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran was on active duty from November 1986 to February 
1994.  His service medical records are negative for any 
abnormal findings relating to a low back disability, to 
include disk disease and traumatic arthritis.  

Two Statements in Support of Claim (VA 21-4138) dated 
September and November 1997 indicated that the veteran 
injured his back at work in December 1994, which lead to a 
diskectomy in January 1995.

Upon a VA examination conducted in February 1998, the veteran 
reported that he had a disk problem and underwent surgical 
treatment, a diskectomy of L5-S1, in November 1993.  

The evidence establishes that the veteran had a diskectomy, 
L5-S1 in January 1995.  However, there is no medical evidence 
of a nexus between the veteran's diskectomy and his period of 
active duty service during service.  The veteran's service 
medical records do not mention complaints concerning his back 
or a diskectomy.  In fact, the veteran's own statements in 
September and November 1997 indicated that he injured his 
back at work in December 1994 undergoing subsequent surgery.  
The record has failed to provide any competent medical 
evidence illustrating a nexus between the veteran's 
diskectomy, L5-S1 and his active duty service.  In absence of 
competent medical evidence to support the claim of 
entitlement to service connection for status post diskectomy, 
L5-S1, the Board finds that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.

There is also some indication of arthritis of the lumbosacral 
spine, which was reportedly shown in January 1995, which is 
one year within the veteran's separation from service.  There 
is no contemporaneously recorded X-ray evidence showing 
arthritis at that time but, even accepting this as the onset 
date for arthritis, and leaving aside the question of whether 
it was 10 percent disabling, the medical evidence indicates 
that the arthritis was traumatic in origin and specifically 
due to post-service trauma, an apparent work-related injury.  
Thus, even assuming that such arthritis was present at that 
time, there is no medical evidence to show that it was linked 
to service and the only competent evidence that goes to the 
etiology of the arthritis points to post-service trauma, 
which is thereby evidence of rebuttal of service incurrence 
of arthritis listed in § 3.309; it is affirmative evidence to 
the contrary or evidence which supports a conclusion that 
arthritis was not incurred in service.  38 C.F.R. § 3.307.  

II.  Compensable evaluation for gastroesophageal reflux, 
duodenitis and hiatal hernia, with Nissen fundoplication.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for gastroesophageal reflux, duodenitis and hiatal 
hernia, with Nissen fundoplication, and, as such, his claim 
for assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A Nissen fundoplication was performed in 1993 while the 
veteran was in service.  By a rating decision dated July 1998 
service connection was granted for gastroesophageal reflux, 
duodenitis and hiatal hernia, with Nissen fundoplication, and 
a noncompensable evaluation was assigned, effective October 
22, 1997.  The veteran contends that a compensable initial 
rating is warranted because his disability is more severe 
than contemplated by the noncompensable evaluation.

The veteran reported in VA outpatient treatment records dated 
June 1997 that he had surgery in 1993 for a hiatal hernia and 
had no current problems other than the fact that he had 
difficulty belching when he became bloated and had difficulty 
vomiting when he became nauseated.  The veteran underwent an 
esophagogastroduodenoscopy with dilatation in November 1997.  
The findings were esophagus with a stricture at the GE 
junction with a questionable tight LES, rule out aclasia, 
normal stomach and duodenum, and small hiatal hernia.  

During a February 1998 VA examination the veteran reported 
that, three to four times a day when he eats, he had pain in 
his stomach lasting approximately one to one and a half 
hours.  He reported occasional increased gas and it became 
almost impossible for him to belch or vomit.  He had never 
been anemic and had not been on any medications since the 
surgery other than over-the-counter medicines.  The 
examination showed a normal abdomen except for very mild 
epigastric tenderness.

Upon a VA examination in January 1999, the veteran gave a 
history of low chest pain related to his surgery which had 
gradually worsened.  He denied dysphagia, heartburn, nausea, 
vomiting, melena, bleeding, and reflux since surgery.  The 
veteran indicated that he was not taking any medications or 
receiving any other treatment.  He reported that his pain was 
in his lower chest and when it became severe it radiated up 
into his left shoulder.  The pain occurred approximately once 
a day, lasting two hours, and was triggered by gas producing 
food.  The pain was described as stabbing and burning in 
nature, and he added that it felt like nothing would come up 
and he could not burp.  He indicated that his abdomen became 
very hard after eating and he was unable to vomit.  Gassy 
foods made the pain worse, and if he got hiccups the pain was 
excruciating and it had been getting worse and worse every 
year.  The examination showed the abdomen to be soft, flat 
and bowel sounds were within normal limits.  There was no 
bruits and there was no hepatomegaly or splenomegaly.  The 
abdomen was nontender to palpation and Murphy's sign was 
negative.  The examiner noted the five scars on the veteran's 
abdomen were nontender and without keloids or adhesions.  The 
diagnosis was status post Nissen fundoplication, secondary to 
gastroesophageal reflux disorder with duodenitis and hiatal 
hernia.

The veteran's gastroesophageal reflux, duodenitis and hiatal 
hernia, with Nissen fundoplication is currently evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that 
diagnostic code, a 10 percent rating is provided in cases 
"with two or more of the symptoms for the 30 percent 
evaluation of less severity."  The next higher or 30 percent 
rating is provided for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain productive 
of considerable impairment of health.  The highest or 60 
percent rating may be assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combination productive of 
severe impairment of health.

After a review of the evidence of record, and viewing the 
evidence in the light most favorable to the veteran's claim, 
the Board finds that the veteran's symptomatology is 
characterized by chest and shoulder pain, and a knot-like 
feeling in his stomach upon eating certain foods.  It is 
apparent that the gastrointestinal disability has been 
productive of recurrent symptoms which necessitate the taking 
of medications and that it is productive of some impairment 
of health.  The Board finds that the medical evidence shows 
that the veteran's gastroesophageal reflux, duodenitis and 
hiatal hernia, with a status post Nissen fundoplication, is 
manifested by two of the symptoms for a 30 percent rating, 
but no more, thereby supporting a 10 percent rating under 
Code 7346.  

However, examinations have not shown nausea, vomiting, 
dysphagia, pyrosis, regurgitation, material weight loss, 
hematemesis, melena, or anemia.  In addition, the veteran 
only takes over-the-counter medications for his disorder and 
there is no evidence of treatment for recurrent 
gastroesophageal reflux disorder.  Additionally, the Board 
finds that the medical evidence does not show the veteran's 
symptomatology is characterized by recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
productive of considerable impairment of health, which would 
warrant a 30 percent evaluation under Diagnostic Code 7346.  
As such, the veteran's disability more nearly approximates a 
disability characterized by two or more of the above 
described symptoms for a 30 percent evaluation, but of less 
severity than contemplated by the criteria for a 30 percent 
evaluation.  Accordingly, a 10 percent disability evaluation 
under Diagnostic Code 7346 is warranted.


ORDER

Entitlement to service connection for status post diskectomy, 
L5-S1 with traumatic arthritis is denied.

Entitlement to a 10 percent evaluation for gastroesophageal 
reflux, duodenitis and hiatal hernia, with Nissen 
fundoplication is warranted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


